Title: General Orders, 25 August 1776
From: Washington, George
To: 

 

Head Quarters, New York, August 25th 1776.
Marlborough.Newtown.


A special Court Martial to sit this day at twelve OClock, at Mrs Montagnies for the tryal of Lieut: Col. Zedwitz, charged with “carrying on a treasonable correspondence with the enemy”; to be composed of a Brigadier General and twelve Field Officers—General Wadsworth to preside.
The General Order against working on Sunday is revoked the time not admitting of any delay. The same number of fatigue men to turn out, as yesterday, this afternoon at three OClock, as well Militia as other troops.
Col. Smallwood to command Lord Stirling’s Brigade during his absence on Long Island.
